Citation Nr: 0108369	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  97-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected arthritis of the left knee under Diagnostic 
Codes 5010-5261.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1977 to June 1981.  

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).  The case was remanded from 
the Board to the RO in December 1998, July 1999 and February 
2000.  The case is once again before the Board for the 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's arthritis of the left knee is manifested by 
x-ray evidence showing good prosthesis alignment with most 
complaints of left pain having resolved; clinical findings do 
not demonstrate limitation of flexion worse than 30 degrees 
or limitation of extension worse than 15 degrees.

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected arthritis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2000).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1998 statement from Lincoln Surgery Center indicates 
that the veteran had been experiencing ongoing problems with 
left knee pain.  He currently had a locked left knee.  The 
veteran had 13 previous knee surgeries on the left side.

A September 1998 report from the Bryan Medical Center East 
shows that a total left knee arthroplasty was performed.  The 
postoperative diagnosis was degenerative arthritis of the 
left knee.  

In September 1998, the veteran was 2 weeks post surgery.  He 
was doing well.  The left knee was healing well and appeared 
to be drying up nicely.  Range of motion was from 0 to 96 
degrees.  There was good independent leg control.  In October 
1998, the veteran was 5 weeks post surgery.  He seemed 
comfortable and showed good independent leg control.  Range 
of motion was from 0 to 120 degrees.  In November 1998, there 
was no real pain problem with the left knee.  Range of motion 
was from 0 to 125 degrees and stable.  Strength was 
improving.  In February 1999, the veteran was 5 months post 
surgery.  He had no complaints.  There was no effusion.  
Range of motion was from 0 to 125 degrees.  X-rays showed the 
components to be in good position and stable.  The veteran 
was one year post surgery in September 1999.  He was doing 
well with no complaints.  He had good relief from knee pain 
and he was happy with his overall function.  Range of motion 
was from 0 to 125 degrees.  

On VA fee basis neurology examination in July 2000, the 
veteran had intermittent tingling from his knee down into the 
foot.  There was a little swing to his leg but it was 
inconsistent.  There had been some atrophy over the left leg 
but the veteran was working on this with isometrics and the 
atrophy had diminished somewhat since the new knee 
replacement in 1998.  The veteran had to be very cautious of 
exercise such as running and climbing as it might precipitate 
peroneal pain.  Review of systems showed that the veteran had 
been fairly free from other problems.  The veteran was 
working full time.  He also performed exercises to maintain 
and work on muscular effort.  Examination of the extremities 
showed good upper and lower strength.  Range of left knee 
motion was from 10 to 110 at a minimum.  Pain seemed to be 
intact to light touch, pin prick, sharp and to cold.  
Vibration also seemed to be intact.  Gait showed a slight 
medial rotation and a hint of steppage on the left leg.  At 
this point, the veteran had successful knee surgery and he 
appeared to be functioning well.  The examiner did not find 
any excess fatigability, incoordination or weakened movement 
outside of the slight swing of the foot on the left.  It was 
noted that the veteran was capable of working a full time job 
with no limitations expect for caution with strenuous 
exercise.  His employability would be limited for running, 
stairs, or prolonged exertion with his legs.  The veteran 
employability status appeared to be stable and the examiner 
did not anticipate any further changes.  Again, as far as the 
knee was concerned, it seemed to be very functional and he 
was only limited by the restrictions as placed by the surgeon 
because of the need to be cautious with the replacement.  

On VA orthopedic examination in July 2000, it was noted that 
the veteran underwent a left total knee arthroplasty in 
September 1998.  Since that time, the veteran had been doing 
well.  The majority of left knee pain had resolved.  He 
continued to have some pain of the left quadriceps region and 
along the tibial tubercle.  He did not have any significant 
feelings of weakness though he did have fatigability with 
long periods of time on his feet.  He also had some decrease 
in function due to pain and due to peroneal nerve 
dysfunction.  This has caused him to trip occasionally from 
an inability to forcefully dorsiflex his foot.  He also has 
some numbness on the top and dorsum of the foot.  The 
peroneal nerve problem also caused some feelings of 
incoordination.  Currently, the veteran had no significant 
flare-ups of pain or symptoms of the left knee.  He had 
reached the steady state.  

On examination, all scars were well healed.  There was 
significant quadriceps atrophy on the left.  Range of motion 
was from minus 5 degrees of extension to 120 degrees of 
flexion.  The knee was stable to varus and valgus stressing.  
X-rays showed a good alignment of the prosthesis; there was 
no loosening.  The examiner noted that the veteran had 
significantly altered his lifestyle to dramatically limit his 
activity including prolonged standing, carrying a significant 
weight and he was not able to run or jump.  The veteran was 
currently working at his previous job as a sales manager for 
a fitness equipment store.  He was not quite working full 
time due to fatigue that he felt in his knee.  He currently 
worked around 32 hours a week.  Periods of long standing 
affected him fairly significantly.   

The 20 percent evaluation for the service connected left knee 
arthritis is in effect under Diagnostic Codes (DC) 5010 and 
5261 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part. 4.  With regard to this claim, it arose following the 
assignment of an initial rating decision in January 1999.  On 
an original claim, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In Fenderson v. West, 12 Vet App 119 
(1999), the Court held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

As the claim for a higher evaluation for left knee arthritis 
involves a rating assigned in connection with the grant of 
service connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed relative to the issue that is being adjudicated on 
the merits.  Accordingly, the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected left knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2000).

The Board will first address whether an increased rating is 
warranted for the service connected left knee arthritis.  
Under applicable criteria, traumatic arthritis, substantiated 
by X-ray findings, is rated as degenerative arthritis.  DC 
5010.  X-rays findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003.  A 20 
percent rating is warranted for flexion limited to 30 degrees 
and a 30 percent evaluation is warranted for flexion limited 
to 15 degrees; extension limited to 15 degrees warrants a 20 
percent rating and extension limited to 20 degrees warrants a 
30 percent evaluation.  Normal range of motion of the knee 
includes 0 to 140 degrees of extension and flexion 
respectively.  38 C.F.R. § 4.71, Plate II.  

With regard to whether a higher evaluation is warranted under 
DC's 5260 and 5261 for limitation of flexion and extension, 
on the July 2000 VA neurology examination, there was flexion 
to 110 degrees and extension to 10 degrees and on VA 
orthopedic examination of July 2000 there was flexion to 120 
degrees and extension to -5 degrees.  Private treatment 
records from 1998 to 1999 contain clinical findings which are 
comparable to the July 2000 VA examination findings.  
Therefore, limitation of flexion has not been shown at any 
time to be 15 degrees or more and limitation of extension has 
not been shown to be 20 degrees or more as would be necessary 
to award a 30 percent evaluation for the left knee under 
either DC 5260 or 5261.  Moreover, it has not been contended 
by the veteran nor does the medical evidence of record show 
the presence of ankylosis of the right knee as would be 
necessary for a higher evaluation under DC 5256.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology. 

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the RO has assigned a 20 percent evaluation for 
arthritis of the left knee.  As discussed above, there is no 
evidence of loss of motion of the left knee to the extent 
necessary for the assignment of a rating in excess of 20 
percent under DC 5260 or 5261.  In addition, the VA examiners 
in July 2000 addressed the issue of whether there was 
weakened movement, excessive fatigability or incoordination 
of movement of the left knee.  The neurology examiner 
reported finding no evidence of excess fatigability, 
incoordination, or weakened movement outside of the slight 
swing of the foot on the left.  The orthopedic examiner noted 
that there were feelings of weakness and fatigability due to 
pain resulting from peroneal nerve dysfunction.  With 
specific reference to the knee, however, the examiner found 
that the veteran had no significant flare-ups of pain or 
symptoms.  It was added that the veteran had reached a steady 
state.  Accordingly, the Board finds that the evidence does 
not show that the veteran suffers from significant DeLuca 
type symptoms which result in greater limitation of motion 
due to pain or any other symptoms.  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the left 
knee. The Board has also considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
arthritis of the left knee, but finds that at no time since 
the grant of service connection has the left knee arthritis 
been less than 20 percent disabling.  See Fenderson, supra.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected arthritis of the left 
knee was adequately compensated by the schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.

With regard to the claim for TDIU benefits, total disability 
meriting a 100% schedular rating exists "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  Where the schedular disability rating is less 
than 100%, a TDIU rating may nonetheless be assigned if a 
veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a) (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for residuals of total left 
knee arthroplasty, evaluated as 30 percent disabling; 
arthritis of the left knee, evaluated as 20 percent 
disabling; and for injury to the left superficial peroneal 
nerve, evaluated as 10 percent disabling.  The combined 
evaluation for service connected disability is 50 percent.  

The record shows that the veteran underwent total left knee 
replacement surgery in September 1998.  Outpatient treatment 
records, spaced out over the next year, demonstrate that post 
surgery recovery was uneventful.  Treatment notations show 
that there was good independent leg control, range of motion 
returned to close to normal within a short time and x-rays 
showed components to be in good position and stable.  At the 
one year mark in September 1999, the veteran was doing well 
with no complaints and he was happy with overall functioning 
of the left knee.  

On VA examinations in July 2000, the veteran's ability to 
work was assessed.  The orthopedic examiner indicated that 
the veteran was working at his previous job as a sales 
manager.  It was noted that the veteran was not quite yet 
working full time but that he was working 32 hours a week.  
The neurology examiner noted that the veteran had had 
successful knee surgery and he appeared to be functioning 
well.  It was opined that the veteran was capable of working 
a full time job with no limitations except for caution with 
strenuous exercise.  The veteran's condition was assessed as 
stable and static.  There is no medical evidence or opinion 
contrary to the above-cited evidence.  The Board finds that 
the evidence shows that the veteran is currently 
substantially employed; moreover, the evidence supports the 
finding that the left knee is stable and that the veteran 
should be able to work on a full time basis for the 
foreseeable future.   Accordingly, the veteran is not 
precluded from performing all forms of substantially gainful 
employment due to his service connected disabilities.


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected arthritis of 

the left knee under Diagnostic Codes 5010-5261 is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

